        Case 2:17-cv-03768-CMR Document 186 Filed 09/24/19 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTER� DISTRICT OF PENNSYLVANIA



fl\: RE: GE�ERIC PHARMACEUTICALS                               MDL2724
PRICNG ANTITRUST UTIGATION                                     16-MD-2724

                                                               HON. CYNTHIA M. RGFE

                                                               Individual Case No.
THIS DOCCMENT RELATES TO:                                      17-cv-03768 (CMR)

State Attorneys General Litigation                                                           F I L ED
                                                                                             SEP 2; 2019
                                                                                         KATE BA
                                                                                             RKivv
                                                                                               U•,;:"J. Clerk
                                                                                       By
                                            ORDER                                        -----.ce:p. Gterk


       AND NOW, this 24th day of September 2019, it is hereby ORDERED that the

attached stipulation is APPROVED. The Court will assert specific personal jurisdiction over

defendant Emcure Pharmaceuticals Ltd. ("Emcure"), and all pending briefing related to specific

or general personal jurisdiction over Emcure (Case ':\o. l 7-cv-03768-CMR. (Doc. Nos. 155 and

170}} is withdrawn. The Plaintiff States' allegation in its pending opposition brief that the Court

could assert general personal jurisdiction over Emcure (Consolidated Amended Complaint in

State of Connecticut et al v. Actav1s Holdco US, Inc. et al., Case No. l 7-cv-03768-CMR (Doc.

N'o. 15) fi 20)} is also withdrawn.

        It is so ORDERED.




                                                                                                   ffCJ-
                                                                            BY THE COl.JRT:


                                                                          -J.L.��
                                                                                 �UFE.
       Case 2:17-cv-03768-CMR Document 186 Filed 09/24/19 Page 2 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTER.� DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEGTICALS                               MDL 2724
PRICING A:S-TITRGST LITIGATION                               16-MD-2724

                                                             HON. CYNTHIA M. RUFE

                                                             Individual Case No.
THIS DOCGMENT RELATES TO:                                    17-cv-03768 (CMR)

State Attorneys General Litigatlon




  JOINT STIPULATION REGARDING THE COURT'S PERSONAL JGRISDICTION
           OVER DEFENDANT EMCURE PHARMACEUTICALS LTD.


       WHEREAS, on June 18, 2018, the Plaintiff State Attorneys General (the "Plaintiff

States") filed a Consolidated Amended Complaint in State of Connecticut et al v. Actavis Holdco

U.S., Inc. et al., Case �o. l 7-cv-03768-C!vtR (Doc. No. 15), which is centralized for pretrial

proceedings as part of In re Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 16-

md-02724-CMR, MDL No. 2724.

       WHEREAS, the Consolidated Amended Complaint asserts that this Co�rt may exercise

personal jurisdiction over all defendants, including Emcure Pharmaceuticals Ltd. ("Emcure").

Case No. 17-cv-03768-CMR (Doc. �o. 15) � 20.

       WHEREAS, Emcure and defendant Satish Mehta ("Mr. Mehta") moved jointly to

dismiss the Consolidated Amended Complaint on May 31, 2019 pursuant to Rules 12(b )(2) and

12(b)(6) of the Federal Rules of Civil Procedure, on the basis that the Consolidated Amended
         Case 2:17-cv-03768-CMR Document 186 Filed 09/24/19 Page 3 of 5




Complaint lacks a basis on which to assert general or specific personal jurisdiction over Emcure

and Mr. Mehta and lacks factual allegations to support its claim that Emcure and Mr. Mehta

participated in a conspiracy in violation of antitrust and consumer protection laws. Case No. 17 -

cv-03768-CMR (Doc. No. 155).

         WHEREAS, on July 26, 2019, Plaintiff States filed an Opposition to Emcure and Mr.

Mehta's motion to dismiss, arguing that this Court may exercise specific and general personal

jurisdiction over Emcure and specific personal jurisdiction over Mr. Meh�a and that the

Consolidated Amended Complaint sufficiently states claims against Emcure and Mr. Mehta.

Case No. I 7-cv-03768-CMR (Doc. No. 170).

         WHEREAS, Emcure and Plaintiff States have reached an agreement regarding Plaintiff

States' assertion of personal jurisdiction over Emcure and the attendant briefing addressing that

issue.

         NOW, THEREFORE, IT IS HEREBY STIPULATED A�D AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

         I.    Emcure will submit to the Court's specific personal jurisdiction·for purposes of

the allegations set forth in the Consolidated Amended Complaint in this action, State of

Connecticut et al v. Actavis Holdco US., inc. et al., Case �o. 17-cv-03768-CMR (Doc. No. 15).

         2.    Emcure will withdraw its motion to dismiss the Consolidated Amended

Complaint pursuant to Rule I2(b)(2) of the Federal Rules of Civil Procedure.

         3.    Plaintiff States will withdraw their allegation and argument that the Court can

assert general personal jurisdiction over Emcure, and that issue will not be decided by this Court

in ruling on Erncure's motion to dismiss. Case :So. 17-cv-03768-CMR (Doc. No. 155).

         4.    This stipulation is not and shall not be construed as a withdrawal of Emcure's
       Case 2:17-cv-03768-CMR Document 186 Filed 09/24/19 Page 4 of 5




motion to dismiss the Consolidated Amended Complaint under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. Emcure will file a reply in support of that motion on or

before September 6, 2019 as previously stipulated and ordered. See Order, Case No. I 7-cv-

03768-CMR (Doc. No. 100).

       5.     Thi& stipulation is not and shall not be construed as a withdrawal of Mr. Mehta's

motion to dismiss the Consolidated Amended Complaint under Federal Rules of Civil Procedure

12(b)(2) and 12(b)(6) based on lack of personal jurisdiction and failure to state a claim. Mr.

Mehta also will file a reply in support of that motion on or before September 6, 2019 as

previously stipulated and ordered. See Order, Case No. l 7-cv-03768-CMR (Doc. No. I 00).



                                           Respectfully submitted,

Dated: August 22, 2019

       Isl Marguerite M Sullivan                   Isl Daniel JI. Leff
       Marguerite Sullivan                         Daniel H. Leff
       Latham & Watkins LLP                        Assistant Attorney General
       555 Eleventh St., N.W.                      Antitrust Division
       Washington, D.C., 20004                     One Ashburton Place
       (202) 637-2200                              Boston, MA 02108
       marguerite.sullivan@lw.com                  (617) 963-2613
                                                   daniel.leff@mass.gov
       {sf Michael Lacovara
       Michael Lacovara                            Counsel for the Commonwealth of
       Latham & Watkins LLP                        Massachusetts
       885 Third Avenue
       'Sew York, :'JY I 022                       Isl W Joseph Nielsen
       (2 I 2) 906-1200                            W. Joseph :'.\ielsen
       michael.lacovara@lw.com                     Assistant Attorney General
                                                   55 Elm Street
       Counsel for Defendants                      P.O. Box 120
       Emcure Pharmaceuticals Ltd.                 Hartford, CT 06141-012 0
       and Satish Mehta                            860-808-5040
                                                   Joseph.Nielsen@ct.gov

                                                   Liaison Counsel for PlaintiffStates
        Case 2:17-cv-03768-CMR Document 186 Filed 09/24/19 Page 5 of 5




                                  CERTIFICATE OF SERVICE

This document is being electronically filed through the Court's ECF System. In this regard,

counsel for the Emcure Pharmaceuticals Ltd. and Satish Mehta hereby attests that (I) the content

of this document is acceptable to all persons required to sign the document; (2) State Plaintiffs'

counsel has concurred with the filing of this document; and (3) a record supporting this

concurrence is available for inspection or production if so ordered.




                                                             Isl Marguerite M Sullivan

                                                             Marguerite Sullivan
                                                             Latham & Watkins LLP
                                                             555 Eleventh St., N.W.
                                                             Washington, D.C., 20004
                                                             (202) 637-2200
                                                             marguerite.sullivan@lw.com
